ORDER

PER CURIAM
Guyton Thomas (“Movant”) appeals from the denial of his Rule 29.15 post-conviction relief motion without an eviden-tiary hearing. After a jury trial, Movant was found guilty of one count of unlawful use of a weapon, in violation of Section 571.030, RSMo (2000).1 Movant was sentenced as a prior and persistent offender to seven years in prison. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

. Movant was also found not guilty of first-degree murder and armed criminal action.